DETAILED ACTION
The response filed 11/2/21 is entered. Claims 1, 6, and 16 are amended. Claims 2 and 8 are cancelled. Claims 1, 3-7, and 9-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.
Response to Arguments
Applicant’s arguments filed on 11/2/21 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US-20130076722 in view of Hashimoto, US-20050162372.
In regards to claim 1, Choi discloses a source driver (Fig. 3, 130 data driver), comprising: a data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch), receiving and registering a plurality of pixel data in a driving period (Par. 0079-0081 receiving and storing RGB data in a driving period, i.e. while the display is operating/driving); a plurality of level shifters, coupled to said data buffer circuit (Fig. 3, 134 level shifting each data line), converting the voltage levels of said plurality of pixel data registered in said data buffer circuit in said driving period (Par. 0082 expanding the voltage range of latched data in a driving period, i.e. while the display is operating/driving); and a plurality of driving circuits (Fig. 3, 135 DAC + 136 output buffer), coupled to said plurality of level shifters, and generating a plurality of source signals in said driving period according to said plurality of pixel data converted by said plurality of level shifters (Par. 0084-0085 converting the level shifter data to source signals which are buffered and output to the data lines in a driving period, i.e. while the display is operating/driving).

Hashimoto discloses receiving and registering a plurality of pixel data in a driving period according to a clock signal, wherein said driving period is a scan period for a gate line (Fig. 12; Par. 0118-0121 the data buffer latches the image data in synchronization with the horizontal clock signal, i.e. a scan period for a gate line).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the shift register + input register + latch of Choi can be received and registered according to a horizontal clock signal as Hashimoto discloses. The motivation for doing so would have been to process and synchronize one horizontal line of data for output.
Therefore, it would have been obvious to combine Hashimoto with Choi to obtain the invention of claim 1.
In regards to claim 2, Choi discloses said driving period is a scan period for a gate line (Fig. 6; Par. 0097-0100 the driving period DIPn applies data signals during a scan period of each gate line).
In regards to claim 3, Choi discloses said data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch) includes: a latch control circuit (Fig. 3, 131 shift register), outputting a control signal according to a set signal and a clock signal (Par. 0079 shift register outputting sampling signals according to a start and sync signal); and an input latch (Fig. 3, 133 latch), coupled to said latch control circuit, receiving said 
In regards to claim 4, Choi discloses said plurality of driving circuits (Fig. 3, 135 DAC + 136 output buffer) include: a plurality of digital-to-analog converters (Fig. 3, 135 DAC), coupled to said plurality of level shifters, and generating a plurality of pixel signals according to said plurality of pixel data converted by said plurality of level shifters in said driving period (Par. 0083 generating the analog data to be applied to the data lines); and a plurality of output buffers (Fig. 3, 136 output buffer), coupled to said plurality of digital-to-analog converters, and generating said plurality of source signals according to said plurality of pixel signals in said driving period (Par. 0084-0085 buffering and outputting the data signals to the data lines).
In regards to claim 5, Choi discloses a gamma circuit (Fig. 3, Vgma gamma reference voltage), coupled to said plurality of digital-to-analog converts, generating a plurality of gamma signals, and said plurality of digital-to-analog converters selecting said plurality of gamma signals for generating said plurality of pixel signals according to said plurality of pixel data converted by said plurality of level shifters (Par. 0083 creating the analog data voltages for each pixel with specific grey scale levels, i.e. Vgma for each level, using Vgma).
In regards to claim 6, Choi discloses a source driver (Fig. 3, 130 data driver), comprising: a data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter), receiving a plurality of pixel data, converting the voltage levels of said plurality of pixel data, and latching said plurality of converted pixel data in a driving period (Par. 0079-0081 receiving and storing RGB data in a driving period, i.e. 
Choi does not disclose expressly converting the voltage levels of said plurality of pixel data, and latching said plurality of converted pixel data, in a driving period, according to a clock signal, wherein said driving period is a scan period for a gate line.
Hashimoto discloses converting the voltage levels of said plurality of pixel data, and latching said plurality of converted pixel data, in a driving period, according to a clock signal, wherein said driving period is a scan period for a gate line (Fig. 12; Par. 0118-0121 the data buffer latches the image data and converts in synchronization with the horizontal clock signal, i.e. a scan period for a gate line).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the shift register + input register + latch of Choi can be received and converted according to a horizontal clock signal as Hashimoto discloses. The motivation for doing so would have been to process and synchronize one horizontal line of data for output.
Therefore, it would have been obvious to combine Hashimoto with Choi to obtain the invention of claim 6.
In regards to claim 7, Choi discloses said data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch) receives said plurality of pixel data, converts 
In regards to claim 8, Choi discloses said driving period is a scan period for a gate line (Fig. 6; Par. 0097-0100 the driving period DIPn applies data signals during a scan period of each gate line).
In regards to claim 9, Choi discloses said plurality of driving circuits (Fig. 3, 135 DAC + 136 output buffer) include: a plurality of digital-to-analog converters (Fig. 3, 135 DAC), coupled to said data buffer circuit, and generating a plurality of pixel signals according to said plurality of converted pixel data (Par. 0083 generating the analog data to be applied to the data lines); and a plurality of output buffers (Fig. 3, 136 output buffer), coupled to said plurality of digital-to-analog converters, and generating said plurality of source signals according to said plurality of pixel signals (Par. 0084-0085 buffering and outputting the data signals to the data lines).
In regards to claim 10, Choi discloses a gamma circuit (Fig. 3, Vgma gamma reference voltage), coupled to said plurality of digital-to-analog converts, generating a plurality of gamma signals, and said plurality of digital-to-analog converters selecting said plurality of gamma signals for generating said plurality of pixel signals according to said plurality of converted pixel data (Par. 0083 creating the analog data voltages for each pixel with specific grey scale levels, i.e. Vgma for each level, using Vgma).

In regards to claim 14, Choi discloses said data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter) includes: a latch control circuit (Fig. 3, 133 latch), outputting a control signal to said plurality of composite level shifters according to a set signal and a clock signal, and said plurality of composite level shifters latching said plurality of converted pixel data according to said control signal (Fig. 3, TP; Par. 0081 latching according to TP signal).
In regards to claim 15, Choi discloses said data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter) includes: an input latch (Fig. 3, 133 latch), coupled to said plurality of composite level shifters, and receiving and latching said plurality of pixel data (Par. 0081 receiving and latching DATAm); wherein said plurality of composite level shifters (Fig. 3. 132 input register + 133 latch + 134 level shifter) receive said plurality of pixel data latched by said input latch and convert the voltage levels of said plurality of pixel data (Par. 0082 expanding the voltage range of latched data).
In regards to claim 16, Choi discloses a composite level shifter (Fig. 3. 132 input register + 133 latch + 134 level shifter), receiving pixel data, converting the voltage level of said pixel data (Par. 0080-0082 receiving RGB data latching the RGB data and 
Choi does not disclose expressly receiving pixel data according to a clock signal.
Hashimoto discloses receiving pixel data according to a clock signal (Fig. 12; Par. 0118-0121 the data buffer latches the image data in synchronization with the horizontal clock signal, i.e. a scan period for a gate line).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the shift register + input register + latch of Choi can be received according to a horizontal clock signal as Hashimoto discloses. The motivation for doing so would have been to process and synchronize one horizontal line of data for output.
Therefore, it would have been obvious to combine Hashimoto with Choi to obtain the invention of claim 16.
Allowable Subject Matter
Claims 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 12, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed each of said composite level shifter includes: an input circuit, receiving one bit of said pixel data; a composite circuit, coupled to said input circuit and coupled to a reference voltage and an input power source, converting the voltage level of said pixel data according to said reference voltage and said input power source, and latching said converted pixel data; and Page 5 of 13MR3315-1032Application Number: 16/589,381Response to Office Action dated 15 March 2021an enable circuit, coupled to said composite circuit and said input circuit, said input circuit and said enable circuit coupled to said reference voltage, and said enable circuit receiving an enabling signal to control said composite circuit to latch said converted pixel data.”.
In regards to claim  17, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a composite level shifter and specifically including “The composite level shifter of claim 16, comprising: an input circuit, receiving said pixel data in a driving period; a composite circuit, coupled to said input circuit and coupled to a reference voltage and an input power source, converting the voltage level of said pixel data in said driving period according to said reference voltage and said input power source, and latching said converted pixel data; and an enable circuit, coupled to said composite circuit and said input circuit, said input circuit and said enable circuit coupled to said reference voltage, and said enable circuit receiving an enabling signal to control said composite circuit the latch said converted pixel data.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        11/16/21

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622